DETAILED ACTION
This is the first Office action on the merits of Application No. 16/847,816. Claims 1-6 are pending.

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 4/14/2020, 4/15/2020, and 10/15/2021 have been considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: support hole 89 on page 6, lines 20 and 22.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: 
on page 12, lines 2-3, the two instances of the phrase “lower case portion 86” should be –lower case portion 62—to be consistent with the numbering of this element elsewhere in the specification; and
on page 12, line 1, the phrase “one end the regulating pin 86, which is close to the sun gear, serves as an axial stopper 76” appears it could be -- one end the regulating pin 86, which is opposite the sun gear, serves as an axial stopper 76— to better describe what is shown in Figs. 15-16.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 6, line 3, the phrase “an axial stopper that engages with the fixing member at one end of the regulating pin close to the sun gear” renders the claim indefinite because it is unclear relative to the disclosure. For example, Fig. 5 shows the engaging portion 42 of the regulating pin 53 engaging sun gear 52, thus this would qualify as the end of the pin close to the sun gear. However, Figs. 15-16 show the end opposite the sun gear fixed to lower case portion 62 and this end has the axial stopper 76. Figs. 15-16 appears to be the main embodiment directed to the axial stopper and thus the end does not appear to be close to the sun gear. An example amendment could be “an axial stopper that engages with the fixing member at one end of the regulating pin opposite the sun gear”.


Allowable Subject Matter
Claims 1-5 are allowed.
Claim 6 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art does not disclose or render obvious a rotary actuator comprising the regulating pin is a separate member from the fixing member, the regulating pin has a strength equal to or greater than a maximum torque reaction force received from the sun gear, the regulating pin has an engaging portion that is engaged with the sun gear, 20a difference in hardness between the engaging portion and the sun gear is defined as a first hardness difference, a difference in hardness between the fixing member and the sun gear is defined as a second hardness difference, and the first hardness difference is set to be less than the second hardness 25difference, in combination with the other elements required by the claim.
	The closest prior art, Shinkai (US Patent Publication 20160348783, cited on the IDS dated 4/14/2020), discloses a motor (2), sun (15), ring (16), fixing member (3), and regulating pin (31), but does not disclose the regulating pin and fixing member are not separate members and does not disclose the first hardness difference is set to be less than the second hardness difference. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Saito (US Patent Publication 20150219187) discloses a pin (125) with a HV3000 Vickers hardness (Fig. 5 and paragraph [0063]) in the output member (127), but does not have the regulating pin disposed in the fixing member and the member with the pin disposed in would not be considered arranged around the speed reducer.
	Oe (US Patent Publication 20180266518) discloses an eccentric gear drive with pin (80), but does not have the regulating pin disposed in the fixing member and the member with the pin disposed in would not be considered arranged around the speed reducer.
	Minegishi (US Patent 5286237) discloses planetary with inner pin (e.g. 107) with increased hardness (column 3, lines 30-45), but does not have the regulating pin disposed in the fixing member and the member with the pin disposed in would not be considered arranged around the speed reducer.
	Kobayashi (US Patent Publication 20130203544) discloses a pin (51) separable from the fixing member (50) and bearing (52) on the pin which would prevent the pin from having an engaging portion that is engaged to the sun gear.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORI WU whose telephone number is (469)295-9111. The examiner can normally be reached Tues-Thurs 8:00-5:00 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LORI WU/Examiner, Art Unit 3659